Citation Nr: 9918358	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  97-17 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971, with subsequent service in the Army National Guard and 
the Naval Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision issued by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied service connection for 
hepatitis.

The case was referred to the Board of Veterans' Appeals 
(Board) and remanded by the Board in October 1998 for further 
development.  In February 1999, subsequent to the additional 
development, the RO denied the veteran's claim.  The case has 
been returned to the Board for appellate review.


FINDINGS OF FACT

The veteran's hepatitis C began during his period of active 
military service.


CONCLUSION OF LAW

Hepatitis C was incurred during the veteran's period of 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1998).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is plausible when his contentions and 
the evidence of record are viewed in the light most favorable 
to that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that his hepatitis was incurred during 
his service in the Republic of Vietnam.  Service medical 
records show that he was evaluated in July 1970 for symptoms 
of hepatitis, including icteric sclera, nausea, and malaise, 
and a provisional diagnosis of hepatitis was recorded.  A 
urinalysis was positive for bile.  The veteran was admitted 
to the 93rd Evacuation Hospital; the records of that 
hospitalization are not in the claims file.

Upon a June 1996 VA examination the veteran reported being 
hospitalized for 30 days while serving in Vietnam.  The 
examiner diagnosed status post hepatitis, probably type A 
hepatitis, with a hepatitis profile ordered to make a 
definitive diagnosis.  However, it appears that the results 
of blood studies were not made available for the examiner to 
make a definitive diagnosis.  The case was remanded by the 
Board in October 1998 for a medical opinion based on the 
results of the testing.  

The veteran underwent a VA gastrointestinal examination in 
December 1998.  The physician noted a history of hepatitis in 
July 1970, a diagnosis of hepatitis C in 1976 when the 
veteran had increased lethargy and fatigue; it is apparent 
that the diagnosis was confirmed by laboratory studies, and 
by recent examinations.  Laboratory studies were summarized, 
including markedly elevated liver function studies and 
hepatitis series performed on at least two occasions, which 
were reported as positive for hepatitis C.  It was noted that 
the veteran had no history of high risk sexual behavior; he 
had been married and monogamous since 1970, but it was also 
reported that he had used intravenous drugs on one occasion 
while in Vietnam that involved sharing a needle.  The 
examiner opined that it was as likely as not that the veteran 
developed hepatitis C originally in the military.  The 
physician added that hepatitis C did not usually present with 
full hepatitis including jaundice and in the interim it 
resolves more as an insidious disease.

It is apparent that the veteran was hospitalized for 
hepatitis while on active duty, there is medical evidence of 
a current diagnosis of hepatitis C, and, pursuant to the 
Board's recent remand, there is now medical evidence of a 
nexus between the veteran's current diagnosis of hepatitis C 
and an incident of service.  The Board notes that the VA 
physician reported that the veteran gave a history of one 
episode of intravenous drug use while in Vietnam, which the 
veteran subsequently denied in a recently received statement.  

No VA compensation shall be paid if the disability is the 
result of a person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. § 1110 (West 1991); see, also, 
38 C.F.R. § 3.301(a) (1998).  While the isolated and 
infrequent use of drugs by itself will not be considered 
willful misconduct, the progressive and frequent use of drugs 
to the point of addiction will be so considered and any 
disabilities or death resulting from such abuse will be 
considered the result of such misconduct.  38 C.F.R. § 
3.301(c)(3) (1998).

The only evidence of drug use is the veteran's statement 
reportedly given at the time of the December 1998 VA 
examination, and this was denied shortly thereafter.  There 
is otherwise no suggestion anywhere in the record of any type 
of drug use and, even if the veteran's history given in 
December 1998 is given more weight than his subsequent 
denial, one isolated episode of intravenous drug use in 1970 
is clearly not the progressive and frequent use of drugs to 
the point of addiction within the meaning of § 3.301(c)(3) 
(1998).

It is the Board's judgment that the evidence supports the 
conclusion that the veteran's hepatitis C was incurred during 
service and that it was not a result of the veteran's own 
willful misconduct.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Accordingly, service connection for hepatitis C is 
warranted. 


ORDER

Entitlement to service connection for hepatitis C is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

